In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               ________________
                               NO. 09-20-00025-CR
                               ________________

                     CORY BRYAN STEWART, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 163rd District Court
                           Orange County, Texas
                         Trial Cause No. B180110-R
________________________________________________________________________

                          MEMORANDUM OPINION

      Cory Bryan Stewart pled guilty to aggravated sexual assault and the trial court

placed him on deferred adjudication community supervision. After Stewart violated

the terms of his community supervision, the State moved to adjudicate, and Stewart

pled “true” to the violations. The trial court ultimately revoked Stewart’s community

supervision, adjudicated him guilty of aggravated sexual assault and sentenced him

to eighteen years of confinement. Stewart appeals and in one issue challenges the

voluntariness of his original plea. We dismiss the appeal for want of jurisdiction.

                                          1
                                     Background

      A grand jury indicted Stewart for aggravated sexual assault involving a child

under the age of fourteen. In August 2018, the trial court conducted a hearing

regarding Stewart’s plea agreement with the State. During the hearing, Stewart

initially pled “not guilty.” Following a brief recess with his attorney and a lengthy

exchange with the trial court, Stewart advised the trial court that he was “[g]uilty”

of “[w]hat the indictment says.” The trial court then asked whether Stewart

understood the paperwork he signed and that by signing it, he was “giving up certain

constitutional rights[,]” to which he indicated he did. The trial court further inquired

if Stewart understood the range of punishment in the event of conviction, and

Stewart said he understood. Stewart’s signed plea admonishments, punishment

recommendation, and sex offender registration admonishments were admitted as

exhibits during the hearing. The trial court accepted Stewart’s guilty plea, and on

October 12, 2018, the trial court entered an “Order of Deferred Adjudication”

pursuant to the plea bargain agreement placing Stewart on community supervision

for a period of eight years. Stewart did not appeal that Order.

      After Stewart violated several conditions of his community supervision, on

November 22, 2019, the State filed a Motion to Impose Guilt. Thereafter, the trial

court conducted a hearing on the State’s motion wherein Stewart pled “true” to the

allegations regarding his violations. On January 8, 2020, the trial court revoked his


                                           2
probation, adjudicated him guilty, and sentenced him to eighteen years of

incarceration. Following the revocation of his probation and adjudication of guilt,

Stewart appealed.

                                        Analysis

      On appeal, Stewart does not challenge the trial court’s revocation of his

probation or adjudication of guilt, rather he challenges the trial court’s acceptance

of his underlying guilty plea pursuant to his plea bargain agreement with the State.

Specifically, he contends the trial court “abused its discretion in failing to accept

appellant’s plea of not guilty and to enter a plea of not guilty in minutes of the court.”

The State counters that since Stewart’s complaint is related solely to the original

guilty plea, it is not properly raised in this appeal.

      Typically, “a defendant placed on deferred adjudication community

supervision may raise issues relating to the original plea proceeding . . . only in

appeals taken when deferred adjudication community supervision is first imposed.”

Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999); see also Tex.

Code Crim. Proc. Ann. art. 42A.755(e) (defendant’s right to appeal “shall be

accorded the defendant at the time the defendant is placed on community

supervision[]”); Perez v. State, 424 S.W.3d 81, 86 (Tex. Crim. App. 2014); Arreola

v. State, 207 S.W.3d 387, 390 (Tex. App.—Houston [1st Dist.] 2006, no pet.). “[A]n

appellant will not be permitted to raise on appeal from the revocation of his


                                            3
community supervision any claim that he could have brought on an appeal from the

original imposition of that community supervision.” Wiley v. State, 410 S.W.3d 313,

319 (Tex. Crim. App. 2013) (citation omitted). A recognized exception to this

general rule is if the original judgment imposing community supervision was void.

See Ebiana v. State, 77 S.W.3d 436, 438 (Tex. App.—Corpus Christi-Edinburgh

2002, pet. ref’d) (citation omitted). However, neither an involuntary guilty plea nor

an ineffective assistance claim will render the resulting judgment void. See Jordan

v. State, 54 S.W.3d 783, 785 (Tex. Crim. App. 2001) (citing Custis v. U.S., 511 U.S.

485, 496–97 (1994) (stating that claims concerning ineffective assistance of counsel

and the voluntariness of guilty pleas do not rise to the level of a jurisdictional defect

resulting from the failure to appoint counsel at all)). Stewart does not contend the

original order placing him on community supervision was void. Therefore, Stewart’s

complaint regarding the voluntariness of his plea should have been raised when

deferred adjudication community supervision was imposed.

      “A timely notice of appeal is necessary to invoke a court of appeals’

jurisdiction.” Perez, 424 S.W.3d at 85 (quoting Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996)). However, Stewart did not file a notice of appeal until

January 23, 2020, following the trial court’s revocation of his community

supervision. Because Stewart failed to file a notice of appeal within thirty days of

being placed on deferred adjudication community supervision, this appeal


                                           4
challenging the voluntary nature of his plea is untimely. See id.; see also Tex. R.

App. P. 26.2(a) (setting forth deadline to file a notice of appeal in criminal cases).

                                     Conclusion

      Having determined that Stewart failed to timely file a notice of appeal from

the trial court’s order placing him on deferred adjudication community supervision,

we lack jurisdiction to consider the single issue he raises in his appeal. See Perez,

424 S.W.3d at 86. Accordingly, we dismiss his appeal for want of jurisdiction. See

Manuel v. State, 981 S.W.2d 65, 67 (Tex. App.—Fort Worth 1998), aff’d, 994

S.W.2d 658 (dismissing appeal for want of jurisdiction).

      APPEAL DISMISSED.


                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice

Submitted on April 13, 2021
Opinion Delivered December 8, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                           5